11TH COURT OF APPEALS
                                 EASTLAND, TEXAS
                                     JUDGMENT

In the interest of C.W., C.W., and           * From the 35th District Court
F.S.W., children,                              of Brown County,
                                               Trial Court No. CV 1710402.

No. 11-21-00163-CV                           * January 27, 2022

                                             * Memorandum Opinion by Bailey, C.J.
                                               (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Williams, J.)

       This court has inspected the record in this cause and concludes that the appeal
 should be affirmed in part and reversed and remanded in part.           Therefore, in
 accordance with this court’s opinion, we reverse the trial court’s order insofar as it
 terminated the parental rights of David Williams to his children, and we affirm the
 order of the trial court in all other respects. We remand this cause to the trial court
 for further proceedings with respect to David Williams and his biological children.
 Any proceeding on remand must be commenced within 180 days of this court’s
 mandate. TEX. R. APP. P. 28.4(c).